4
Order issued September 02         , 2012




                                             In The
                                  (Court of Apprats
                                 Bistrirt uf &rxasatDallas
                                     No. 05-12-00701-CV


                                CITY OF DALLAS, Appellant

                                               V.

                              FREDERICK SALYER, Appellee


                                           ORDER

       The Court has before it appellee's September 18, 2012 unopposed second motion for

extension. The Court GRANTS the motion and ORDERS appellee to file his brief by October 20,

2012. No further extensions will be granted absent a showing of extraordinary circumstances.




                                                      MOLLY F        IS
                                                      JUSTICE